MEMORANDUM **
We review the sufficiency of a charging document de novo.1 The citation issued to Nolder was sufficient, it contained the elements of the offense and sufficiently ap*555prised Nolder of the allegations she was required to meet.2
Review of a conviction challenged for insufficient evidence is also reviewed de novo.3 Under the Jackson v. Virginia standard, the evidence sufficed for a conviction, because a reasonable juror could conclude that the defendant resisted the officer’s lawful orders to step away from the tent and put her hands behind her back.4
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. United States v. Akins, 276 F.3d 1141, 1146 (9th Cir.2002).


. Russell v. United States, 369 U.S. 749, 763, 82 S.Ct. 1038, 8 L.Ed.2d 240 (1962).


. United States v. Bucher, 375 F.3d 929, 934 (9th Cir.2004).


. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).